Exhibit 10.2

 
 
AMENDED AND RESTATED
ADDENDUM TO CREDIT AGREEMENT
 
THIS AMENDED AND RESTATED ADDENDUM TO CREDIT AGREEMENT (this "Addendum") is
dated as of January 27, 2017, by and among (A) FRED'S, INC., a Tennessee
corporation ("Parent"); (B) the Subsidiaries of Parent identified on the
signature pages hereto and any other Subsidiaries of Parent which may become
Borrowers under the Credit Agreement (as defined below) from time to time
(together with Parent, each, a "Borrower" and, collectively, "Borrowers");
(C) the Subsidiaries of Parent identified on the signature pages hereto and any
other Subsidiaries of Parent which may become Guarantors under the Credit
Agreement from time to time (each, a "Guarantor" and, collectively,
"Guarantors"); (D) the Lenders from time to time party to the Credit Agreement
(each, a "Lender" and, collectively, "Lenders"); (E) REGIONS BANK, an Alabama
bank ("Regions"), in its capacity as the Swingline Lender (as defined in the
Credit Agreement) and LC Issuer (as defined in the Credit Agreement); and
(F) Regions, in its capacity as administrative agent and collateral agent for
Lenders, LC Issuer and the other Secured Parties (in such capacity,
"Administrative Agent" or "Agent").
 
RECITALS:
 
Borrowers, Guarantors, Lenders, Swingline Lender, LC Issuer and Administrative
Agent are parties to that certain Credit Agreement, dated as of April 9, 2015
(as amended, restated, supplemented or otherwise modified from time to time, the
"Credit Agreement").
 
Borrowers, Guarantors, Lenders, Swingline Lender, LC Issuer and Administrative
Agent are parties to that certain Addendum to Credit Agreement, dated as of
April 9, 2015 (as amended, restated, supplemented or otherwise modified from
time to time prior to the date hereof, the "Existing Addendum").
 
Borrowers have requested that Administrative Agent and Lenders amend certain
provisions of the Credit Agreement as set forth in that certain Third Amendment
to Credit Agreement, dated as of the date hereof (the "Third Amendment").
 
To induce Administrative Agent and Lenders to enter into the Third Amendment,
Borrowers and the other Loan Parties desire to enter into an amendment and
restatement of the Existing Addendum and to agree and acknowledge that the
Borrowing Base Trigger Event has occurred for all purposes under this Addendum,
the Credit Agreement and the other Loan Documents..
 
NOW, THEREFORE, in consideration of the foregoing premises, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
mutually acknowledged, each Loan Party, Administrative Agent, each Lender and LC
Issuer, each intending to be legally bound, hereby covenant and agree as
follows:
 
Section 1.                          Application of Addendum.  The parties hereto
hereby acknowledge and agree that, as of the Third Amendment Effective Date, (a)
the Borrowing Base Trigger Event shall be deemed to have occurred and (b) this
Addendum shall be deemed incorporated into the Credit Agreement and all terms
contained herein shall become applicable.
 
Section 2.                          Definitions.  Capitalized terms that are not
otherwise defined herein shall have the meanings set forth in the Credit
Agreement.  As used in this Addendum, the following terms shall have the
following meanings:
 
 

--------------------------------------------------------------------------------

 
"Account Control Event" means (a) the occurrence of an Event of Default or (b)
at any time of determination, that Excess Availability is less than the greater
of (i) twelve and one-half percent (12.5%) of the Commitments and (ii)
$28,125,000.
 
"Account Control Period" means the period beginning on the occurrence of an
Account Control Event and ending on the first Business Day on which (a) no Event
of Default has existed and (b) Excess Availability has been greater than the
greater of (i) twelve and one-half percent (12.5%) of the Commitments and (ii)
$28,125,000, in each case for the preceding sixty (60) days.
 
"Aggregate Revolving Obligations" means, at any time of determination, the sum
(without duplication) of (a) the outstanding principal amount of all Revolving
Loans plus (b) the outstanding amount of all LC Obligations.
 
"Applicable Margin" means, subject to the terms of this definition, with respect
to any Type of Loan and at any time of determination, the percentage rate per
annum set forth in the following table, as determined by reference to Average
Excess Availability for the calendar quarter preceding each Determination Date
(as defined below), as further described below:
 
 
 
 
Level
 
Average Excess Availability
Revolving Loans
Base Rate
LIR
LIBOR
 
I
 
Greater than 66⅔%
of the Maximum Credit
0.75%
1.75%
1.75%
 
II
Less than or equal to 66⅔%
of the Maximum Credit
but greater than 33⅓%
of the Maximum Credit
1.00%
2.00%
2.00%
III
Less than or equal to 33⅓%
of the Maximum Credit
1.25%
2.25%
2.25%

 
 
 
The Applicable Margin shall be subject to reduction or increase, as applicable
and as set forth in the table above, on a quarterly basis on each Determination
Date, and any such reduction or increase shall be automatic and without notice
to any Person.  Without limiting Administrative Agent's or Required Lenders'
rights to charge Default Interest, if (a) the Borrowing Base Certificate and
related reports setting forth the Borrowing Base and the basis therefor are not
received by Administrative Agent on or before the applicable dates required
pursuant to Section 7 of this Addendum, as applicable, or (b) an Event of
Default (whether resulting from a failure to timely deliver such Borrowing Base
Certificate and related reports or otherwise) occurs and, in either case,
Administrative Agent or Required Lenders so elect, then, in each case, from the
date such Borrowing Base Certificate or related reports were required to be
delivered or the date such Event of Default occurred, as applicable, the
Applicable Margin shall, at the option of Administrative Agent or the Required
Lenders, be at the Level with the highest rates of interest until such time as
such Borrowing Base Certificate and related reports are received by
Administrative Agent and any such Event of Default is waived in accordance with
the terms of the Credit Agreement; provided that, if the Applicable Margin is
increased due to Loan Parties' failure to deliver such Borrowing Base
Certificate and related reports setting forth the Borrowing Base and the basis
therefor to Administrative Agent on or before the applicable date required
pursuant to Section 7 of this Addendum, such Applicable Margin shall be reduced
to the level otherwise applicable hereunder if Loan Parties deliver such
Borrowing Base Certificate and related reports setting forth the Borrowing Base
and the basis therefor on or before the date that is fifteen (15) days after the
applicable date required pursuant to Section 7 of this Addendum as of the date
immediately following such delivery.
 
 
-2-

--------------------------------------------------------------------------------

 
 
 
Any of the foregoing to the contrary notwithstanding, from the Third Amendment
Effective Date to, but not including, the first Determination Date thereafter,
the Applicable Margin shall be equal to the rates set forth in Level II.  As
used herein, "Determination Date" means the first day of Parent's Fiscal
Quarters beginning on or about the first day of each February, May, August and
November.
 
If any Borrowing Base Certificate or any other report on which Excess
Availability or Average Excess Availability is determined or reported to
Administrative Agent is shown to be inaccurate (regardless of whether the Credit
Agreement or any Commitments are or remain in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin for any period (an "Applicable
Period") than the Applicable Margin actually applied for such Applicable Period,
then (A) Borrowers shall immediately deliver to Administrative Agent a correct
Borrowing Base Certificate or related report for the Applicable Period; (B) the
Applicable Margin for such Applicable Period shall be determined by reference to
such Borrowing Base Certificate or related report; and (C) Borrowers shall
promptly pay Administrative Agent, ON DEMAND, the accrued additional interest
owing as a result of such increased Applicable Margin for such Applicable Period
and any other additional fee or charge which was based, in whole or in part, on
the Applicable Margin, which payment shall be promptly applied by Administrative
Agent for its own account and the account of Lenders and LC Issuer, as
applicable, in accordance with the terms hereof.  If any inaccurate Borrowing
Base Certificate or other report on which Excess Availability or Average Excess
Availability is determined would, if corrected, have led to the application of a
lower Applicable Margin for any period for which interest has already been paid,
none of the Secured Parties shall be required to refund or return any portion of
such interest.
 
"Average Excess Availability" means, for any period, Excess Availability for
each day of such period, divided by the number of days in such period.
 
"Bank Product Reserve" means an amount determined from time to time by
Administrative Agent in its discretion as a reserve for Secured Bank Product
Obligations then provided to or outstanding with respect to any Loan Party or
any of its Subsidiaries.
 
"Borrowing Base" means, on any date of determination, an amount, calculated in
Dollars, equal to:
 
(a)            ninety percent (90%) of the total amount of Eligible Credit Card
Receivables; plus
 
(b)            eighty-five percent (85%) of the total amount of Eligible
Pharmacy Receivables; plus
 
(c)            ninety percent (90%) of the NOLV Percentage of Eligible
Inventory; plus
 
(d)            Pharmacy Scripts Availability; minus
 
(e)            Reserves.
 
"Borrowing Base Certificate" means a borrowing base certificate substantially in
such form as may be acceptable to Administrative Agent from time to time in its
discretion.
 
"Capital Expenditures" means, with respect to any Person for any fiscal period,
the aggregate amount of all expenditures incurred by such Person to acquire or
repair and maintain fixed assets, plant, and equipment (including renewals and
replacements) during such period, which would be required to be capitalized on
the balance sheet of such Person in accordance with GAAP.
 
 
-3-

--------------------------------------------------------------------------------

 
 
"Collection Account" means a Deposit Account established or maintained by a
Borrower at Regions Bank, which Deposit Account shall be utilized solely for
purposes of receiving or collecting payments made by such Borrower's Account
Debtors and other Proceeds of Collateral and over which Administrative Agent
shall have Control.
 
"Consolidated Cash Taxes Paid" means, for any fiscal period and determined on a
consolidated basis in accordance with Applicable Law and GAAP consistently
applied, the sum of all income taxes paid in cash by Parent and its Subsidiaries
during such period (including, without limitation, any federal, state, local and
foreign income and similar taxes) net of all income tax refunds and credits
received in cash by Parent and its Subsidiaries during such period, which number
for the applicable period of computation shall not be less than zero.
 
"Consolidated EBITDA" means, for any fiscal period and determined on a
consolidated basis in accordance with Applicable Law and GAAP consistently
applied, the sum of Parent's and its Subsidiaries' (a) Consolidated Net Income,
plus (b) without duplication, the sum of the following to the extent included in
the calculation of Consolidated Net Income: (i) Consolidated Interest Expense,
(ii) income tax expense (including, without limitation, any federal, state,
local and foreign income and similar taxes) of Parent and its Subsidiaries for
such period, (iii) depreciation and amortization expense for such period and
(iv) non-cash losses, minus (c) non-cash gains; provided that any non-cash item,
in the event any such item becomes a cash item in a later fiscal period, shall
be added back or deducted, as applicable, to the extent such item became a cash
item in such later fiscal period.
 
"Consolidated Interest Expense" means, for any fiscal period and determined on a
consolidated basis in accordance with Applicable Law and GAAP consistently
applied, all interest expense (including that attributable to the interest
component or portion of Capital Leases) of Parent and its Subsidiaries for such
period.
 
"Consolidated Interest Paid" means, for any fiscal period and determined on a
consolidated basis in accordance with Applicable Law and GAAP consistently
applied, all interest (including that attributable to the interest component or
portion of Capital Leases) paid by Parent and its Subsidiaries in cash during
such period.
 
"Consolidated Net Income" means, for any fiscal period and determined on a
consolidated basis in accordance with Applicable Law and GAAP consistently
applied, the net income (or net deficit) of Parent and its Subsidiaries for such
period (computed without regard to any extraordinary items of gain or loss);
provided that there shall be excluded from Consolidated Net Income the net
income (or net deficit) of any Person (other than a Subsidiary) in which Parent
or any of its Subsidiaries has a joint interest with a third party, except to
the extent such net income is actually paid in cash to Parent or any of its
Subsidiaries by dividend or other distribution during such period.
 
"Consolidated Unfinanced Capital Expenditures" means, for any fiscal period and
determined on a consolidated basis in accordance with Applicable Law and GAAP
consistently applied, all Capital Expenditures made by Parent and its
Subsidiaries during such period which were not financed with the proceeds of (a)
Funded Indebtedness (other than Revolving Loans) or (b) the issuance of Capital
Stock.
 
"Credit Card Agreements" shall have the meaning given such term in the Security
Agreement.
 
"Credit Card Issuer" shall have the meaning given such term in the Security
Agreement.
 
 
-4-

--------------------------------------------------------------------------------

 
 
"Credit Card Processor" shall have the meaning given such term in the Security
Agreement.
 
"Credit Card Receivables" shall have the meaning given such term in the Security
Agreement.
 
"Eligible Credit Card Receivables" means, at the time of any determination
thereof, each Credit Card Receivable that at all times satisfies the criteria
set forth below and which has been earned by performance and represents the bona
fide amounts due to a Borrower from a Credit Card Processor and/or Credit Card
Issuer, and in each case originated in the Ordinary Course of Business of such
Borrower.  Without limiting the foregoing, in order to be an Eligible Credit
Card Receivable, an Account shall indicate no Person other than a Borrower as
payee or remittance party.  In determining the amount to be so included, the
face amount of an Account shall be reduced by, without duplication, to the
extent not reflected in such face amount, (i) the amount of all accrued and
actual fees, discounts, claims or credits pending, promotional program
allowances, price adjustments, finance charges or other allowances (including
any amount that a Borrower may be obligated to rebate to a customer, Credit Card
Processor, or Credit Card Issuer pursuant to the terms of any agreement or
understanding (written or oral)) and (ii) the aggregate amount of all cash
received in respect of such Account but not yet applied by the Loan Parties to
reduce the amount of such Credit Card Receivable.  Except as otherwise
determined by Administrative Agent in its Permitted Discretion, Eligible Credit
Card Receivables shall not include any Credit Card Receivable:
 
(a)            which is unpaid more than five (5) Business Days after the date
of determination of eligibility thereof;
 
(b)            where such Credit Card Receivable or the underlying Credit Card
Agreement contravenes any laws, rules or regulations applicable thereto,
including rules and regulations relating to truth-in-lending, fair credit
billing, fair credit reporting, equal credit opportunity, fair debt collection
practices and privacy or any party to the underlying Credit Card Agreement is in
violation of any such laws, rules or regulations;
 
(c)            which is not a valid, legally enforceable obligation of the
applicable Credit Card Issuer or Credit Card Processor with respect thereto;
 
(d)            which is disputed, is with recourse due to the creditworthiness
of the cardholder, or with respect to which a claim, chargeback, offset,
deduction, counterclaim, or other defense has been asserted (to the extent of
such claim, chargeback, offset, deduction or counterclaim, dispute or other
defense);
 
(e)            that is not subject to a perfected first priority security
interest in favor of Administrative Agent, or with respect to which a Borrower
does not have good, valid and marketable title thereto, free and clear of any
Lien, other than Liens granted to Administrative Agent pursuant to the Security
Agreement;
 
(f)            which does not conform in all material respects to all
representations, warranties and other provisions in this Addendum and the other
Loan Documents relating to Credit Card Receivables;
 
(g)            which does not constitute an Account or a Payment Intangible;
 
(h)            as to which the Credit Card Issuer or Credit Card Processor has
asserted the right to require a Loan Party to repurchase such Credit Card
Receivable from such Credit Card Issuer or Credit Card Processor;
 
 
-5-

--------------------------------------------------------------------------------

 
(i)            which is due from a Credit Card Issuer or Credit Card Processor
which is the subject of an Insolvency Proceeding;
 
(j)            which is evidenced by Chattel Paper or an Instrument unless such
Chattel Paper or Instrument, as applicable, is in the possession of
Administrative Agent and, to the extent necessary or appropriate, endorsed to
Administrative Agent;
 
(k)            which is a Pharmacy Receivables;
 
(l)            which arises from a private label credit card of a Borrower or
any other proprietary credit card of a Borrower where such Borrower has
liability for the failure of the card holder to make payment thereunder as a
result of the financial condition of such card holder;
 
(m)            which is payable in any currency other than Dollars;
 
(n)            which does not direct payment thereof to be sent to (i) prior to
the applicable date set forth in Section 9(a) of this Addendum, a Controlled
Account, and (ii) on and after the applicable date set forth in Section 9(a) of
this Addendum, a Collection Account; or
 
(o)            which Administrative Agent, in its Permitted Discretion, deems
not to be an Eligible Credit Card Receivable.
 
"Eligible Inventory" means, as to Inventory owned only by Borrowers, the value
of such Inventory determined on the basis of the lower of (x) cost (as
determined in accordance with GAAP) or, in the case of front-store, non-pharmacy
inventory located in retail store locations, retail (as determined by Borrowers
and acceptable to Administrative Agent) or (y) market, calculated on a first-in,
first-out basis, and excluding any portion of cost attributable to intercompany
profit among Parent and its Affiliates, but excluding therefrom, without
duplication, any Inventory:
 
(a)            which constitutes raw materials or work-in-process or which does
not constitute finished goods;
 
(b)            which is not subject to a valid, duly perfected, first priority
Lien in favor of Administrative Agent, or with respect to which a Borrower does
not have good, valid and marketable title thereto, free and clear of any Lien,
other than Liens granted to Administrative Agent pursuant to the Security
Agreement and, with respect to the Cardinal Inventory, Liens of Cardinal so long
as such Liens are subject to the Cardinal Intercreditor Agreement;
 
(c)            as to which any of the covenants, representations, and warranties
in this Addendum or the other Loan Documents respecting Inventory shall in any
material respect be untrue, misleading, or in default; provided, however, that
this clause (c) shall not (i) be deemed a waiver by the Required Lenders of any
Default or Event of Default which occurs under the Credit Agreement or any other
Loan Document as a result of any such representation, warranty, or covenant
being untrue, misleading, or in default or (ii) limit the ability of
Administrative Agent to institute Reserves in connection therewith to the extent
provided in this Addendum;
 
(d)            which is on Consignment (i.e., where such Borrower is the
consignee) from any seller, vendor, or supplier or subject to any agreement
whereby the seller, vendor, or supplier has retained any title to such Inventory
or the right to repurchase such Inventory;
 
-6-

--------------------------------------------------------------------------------

 
(e)            which is on Consignment (i.e., where such Borrower is the
consignor) to any other Person;
 
(f)            which (in each case, as determined by Administrative Agent) (i)
is not new; (ii) is not in good and saleable condition; (iii) is damaged,
defective, unserviceable, or otherwise unmerchantable; (iv) constitutes returned
or repossessed Goods; (v) constitutes obsolete Goods; (vi) as applicable, fails
to meet standards of any Governmental Authority or Applicable Law regarding
manufacture, storage, use, or sale of such Inventory; or (vii) has been acquired
from a Sanctioned Person or Sanctioned Entity;
 
(g)            which is subject to any negotiable Document;
 
(h)            which is subject to any License with any Third Party which
materially limits or restricts or is likely to limit or restrict any Borrower or
Administrative Agent's right to sell or otherwise dispose of such Inventory
(unless such Third Party has entered into a Third Party Agreement) or which
constitutes or is alleged to constitute infringing Goods or which has been
manufactured or sold in a manner which violates the Intellectual Property rights
of any Person;
 
(i)            which is not located at a Permitted Location in the Continental
United States or in transit within the Continental United States between
Permitted Locations;
 
(j)            with respect to warehouse locations, which is located at a
Permitted Location not owned and controlled by a Borrower, unless
(i) Administrative Agent has received from the Person owning or in control of
such Permitted Location a Third Party Agreement or (ii) if Administrative Agent
agrees to do so in lieu of a Third Party Agreement, Administrative Agent has
instituted a Rent and Charges Reserve in an amount determined by Administrative
Agent in its Permitted Discretion;
 
(k)            which consists of any packaging or shipping materials, supplies,
spare parts, catalysts, catalogs, labels, samples, display items or floor
models, tooling, or promotional materials; or
 
(l)            which Administrative Agent, in its Permitted Discretion, deems
not to be Eligible  Inventory.
 
"Eligible Pharmacy Receivables" means, at the time of any determination thereof,
each Pharmacy Receivable that at all times satisfies the criteria set forth
below and which has been earned by performance, and in each case originated in
the Ordinary Course of Business of such Borrower.  In determining the amount to
be so included, the face amount of a Pharmacy Receivable shall be reduced by,
without duplication, to the extent not reflected in such face amount, (1) any
and all returns, accrued rebates, discounts (which may, at Administrative
Agent's option, be calculated on shortest terms), credits, allowances or sales
or excise taxes of any nature at any time issued, owing, claimed by Account
Debtors, granted, outstanding or payable in connection with such Pharmacy
Receivable at such time, and (2) the aggregate amount of all customer deposits,
unapplied cash, and bonding subrogation rights to the extent not Cash
Collateralized.  Except as otherwise determined by Administrative Agent in its
Permitted Discretion, Eligible Pharmacy Receivables shall be non-recourse and
adjudicated and shall not include any Pharmacy Receivable:
 
(a)            which is unpaid within the earlier of sixty (60) days following
its original due date or ninety (90) days following its original invoice date;
 
(b)            which is the obligation of an Account Debtor (or its Affiliates)
if fifty percent (50%) or more of the dollar amount of all Pharmacy Receivables
owing by that Account Debtor (or its Affiliates) are ineligible under the
criteria listed in clause (a) above;
 
 
-7-

--------------------------------------------------------------------------------

 
 
(c)            where such Pharmacy Receivable or the underlying contract
contravenes any laws, rules or regulations applicable thereto, including rules
and regulations relating to truth-in-lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and privacy
or any party to the underlying contract is in violation of any such laws, rules
or regulations;
 
(d)            which is not a valid, legally enforceable obligation of the
applicable Account Debtor with respect thereto;
 
(e)            which is disputed, or with respect to which a claim, chargeback,
offset, deduction, counterclaim, or other defense has been asserted (to the
extent of such claim, chargeback, offset, deduction, counterclaim or other
defense);
 
(f)            which is not subject to a perfected first priority security
interest in favor of Administrative Agent, or with respect to which a Borrower
does not have good, valid and marketable title thereto, free and clear of any
Lien, other than Liens granted to Administrative Agent pursuant to the Security
Agreement;
 
(g)            which does not conform in all material respects to all
representations, warranties and other provisions in this Addendum and the other
Loan Documents relating to Pharmacy Receivables;
 
(h)            which does not constitute an Account or a Payment Intangible;
 
(i)            which is due from an Account Debtor which is the subject of an
Insolvency Proceeding;
 
(j)            where the Account Debtor obligated upon such Pharmacy Receivable
suspends business, makes a general assignment for the benefit of creditors or
fails to pay its debts generally as they come due;
 
(k)            which is evidenced by Chattel Paper or an Instrument of any kind
unless such Chattel Paper or Instrument, as applicable, is in the possession of
Administrative Agent and, to the extent necessary or appropriate, endorsed to
Administrative Agent;
 
(l)            which is a Credit Card Receivable;
 
(m)            which does not direct payment thereof to be sent to (i) prior to
the applicable date set forth in Section 9(a) of this Addendum, a Controlled
Account, and (ii) on and after the applicable date set forth in Section 9(a) of
this Addendum, a Collection Account;
 
(n)            which is payable in any currency other than Dollars;
 
(o)            for which the Account Debtor is (i) any Governmental Authority or
Fiscal Intermediary (including, without limitation, with respect to Medicare,
Medicaid and food assistance programs) or (ii) any Credit Card Issuer or Credit
Card Processor;
 
(p)            for which the Account Debtor is not a Third Party Payor;
 
(q)            that does not arise from the sale of medication, medical
equipment or other medical items by such Borrower in the Ordinary Course of
Business;
 
(r)            (i) with respect to Express Scripts and its Affiliates whose
total obligations owing to Borrowers exceed twenty percent (20%) of all Eligible
Pharmacy Receivables, to the extent of the obligations owing by such Account
Debtor in excess of such percentage, or (ii) with respect to any other Account
Debtor whose total obligations owing to Borrowers exceed fifteen percent (15%)
of all Eligible Pharmacy Receivables, to the extent of the obligations owing by
such Account Debtor in excess of such percentage;
 
 
-8-

--------------------------------------------------------------------------------

 
(s)            (i) upon which such Borrower's right to receive payment is not
absolute or is contingent upon the fulfillment of any condition whatsoever, or
(ii) as to which Pharmacy Receivable the Account Debtor is located in a state
requiring the filing of a Notice of Business Activities Report or similar report
in order to permit such Borrower to use the courts of such state or to otherwise
seek judicial enforcement of payment of such Pharmacy Receivable, in each case
unless such Borrower has qualified to do business in such state or has filed a
Notice of Business Activities Report (or equivalent report, as applicable) for
the most recent year for which such qualification or report is required (in each
case to the extent that Administrative Agent has determined to render such
Pharmacy Receivable ineligible), or (iii) if the Pharmacy Receivable represents
a progress billing or is subject to the equitable lien of a surety bond issuer;
 
(t)            to the extent any Borrower or any Subsidiary thereof is (i)
liable for goods sold or services rendered by the applicable Account Debtor to
any Borrower or any Subsidiary thereof, or (ii) liable for accrued and actual
discounts, claims, unpaid fees, credit or credits pending, promotional program
allowances, price adjustment, finance charges or other allowances (including any
amount that any Borrower or any Subsidiary thereof, as applicable, may be
obligated to rebate to a customer pursuant to the terms of any agreement or
understanding (whether written or oral)), but in each such case only to the
extent of the potential offset resulting therefrom;
 
(u)            that is the obligation of an Account Debtor located in a foreign
country unless payment thereof is supported by an irrevocable letter of credit
reasonably satisfactory to Administrative Agent as to form, substance and issuer
or domestic confirming bank or is covered by credit insurance in form, substance
and amount, and by an insurer, reasonably satisfactory to Administrative Agent;
 
(v)            with respect to which an invoice has not been sent to the
applicable Account Debtor or such invoice does not include a true and correct
statement of the bona fide payment obligation incurred in the amount of the
Pharmacy Receivable for medication, medical equipment or other medical items
sold to and accepted by the applicable Account Debtor;
 
(w)            in a transaction wherein goods are placed on consignment or are
sold pursuant to a guaranteed sale, a sale or return, a sale on approval, a bill
and hold, or any other terms by reason of which the payment by an Account Debtor
may be conditional;
 
(x)            as to which Pharmacy Receivable any check, draft or other items
of payment has previously been received which has been returned unpaid or
otherwise dishonored;
 
(y)            to the extent such Pharmacy Receivable consists of finance
charges as compared to obligations to such Borrower for goods sold;
 
(z)            which has terms which have been modified, impaired, waived,
altered, extended or renegotiated since its origination in any way in any
material respect; or
 
(aa)            which Administrative Agent, in its Permitted Discretion, deems
not to be an Eligible Pharmacy Receivable.
 
 
-9-

--------------------------------------------------------------------------------

 
"Eligible Pharmacy Scripts" means, at the time of any determination thereof,
each Pharmacy Script that at all times satisfies the criteria set forth below
and which arises and is maintained in the Ordinary Course of Business of such
Borrower and which is of a type included in an appraisal of Pharmacy Scripts
received by Administrative Agent in accordance with the requirements of
Administrative Agent (including Pharmacy Scripts acquired by such Borrower after
the date of such appraisal).  Except as otherwise determined by Administrative
Agent in its Permitted Discretion, Eligible Pharmacy Scripts shall not include
any Pharmacy Script:
 
(a)            at premises other than those owned, leased or licensed and in
each case controlled by a Borrower;
 
(b)            which is not subject to a first priority Lien in favor of
Administrative Agent, or with respect to which a Borrower does not have good,
valid and marketable title thereto, free and clear of any Lien other than Liens
granted to Administrative Agent pursuant to the Security Agreement;
 
(c)            that is not in a form that may be sold or otherwise transferred
or is subject to regulatory restrictions on the transfer thereof that are not
acceptable to Administrative Agent in its Permitted Discretion;
 
(d)            that relate to any retail store location that has closed or that
management has determined will be closed; or
 
(e)            which Administrative Agent, in its Permitted Discretion, deems
not to be an Eligible Pharmacy Script.
 
"Excess Availability" means, at any time of determination, the amount, if any,
by which (a) the lesser of (i) the Borrowing Base and (ii) the Aggregate
Revolving Commitments exceeds (b) the Aggregate Revolving Obligations.
 
"Fiscal Intermediary" shall have the meaning given such term in the Security
Agreement.
 
"Fixed Charge Coverage Ratio" means, at any time of determination and determined
with respect to the twelve Fiscal Months most recently ending, the ratio of (a)
the sum of (i) Consolidated EBITDA; minus (ii) Consolidated Unfinanced Capital
Expenditures; minus (iii) Consolidated Cash Taxes Paid; minus (iv) Restricted
Payments made in such period to (b) the sum of (i) Consolidated Interest Paid
for such period; plus (ii) all regularly scheduled payments of principal on
Funded Indebtedness made during such period.
 
"Funded Indebtedness" means, with respect to any Person and without duplication,
(a) Indebtedness arising from the lending of money by another Person to such
Person (regardless of whether the same is with or without recourse to the credit
of such Person); (b) Indebtedness evidenced by notes, drafts, bonds, debentures,
credit documents, or similar instruments; (c) Indebtedness which accrues
interest or is of a type upon which interest or finance charges are customarily
paid (excluding trade payables owing in the Ordinary Course of Business); (d)
all obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty; (e) all obligations,
contingent or otherwise, of such Person in respect of bankers' acceptances; (f)
the Specified Value of all Hedging Agreements; (g) all mandatory obligations of
such Person to purchase, redeem, retire, defease, or otherwise make any payment
in respect of any Capital Stock of such Person; (h) Indebtedness which was
issued or assumed as full or partial payment for Property or services; (i) the
principal and interest portions of all rental obligations of such Person under
any synthetic lease, tax retention operating lease, off-balance sheet loan, or
similar off-balance sheet financing where such transaction is considered
borrowed money indebtedness for tax purposes but is classified as an operating
lease in accordance with GAAP; and (j) guaranties by such Person of any
Indebtedness of the foregoing types owing by another Person.
 
-10-

--------------------------------------------------------------------------------

 
 
"Health Care Laws" shall have the meaning given such term in the Security
Agreement.
 
"Inventory Reserve" means, without duplication of any other reserve or any item
that is otherwise addressed or excluded through eligibility criteria, an amount
determined from time to time by Administrative Agent in its Permitted Discretion
as a reserve for changes in the merchantability of any Eligible Inventory in the
Ordinary Course of Business or such other factors that may negatively impact the
value of Eligible Inventory, including changes in salability, obsolescence,
seasonality, theft, shrinkage, imbalance, changes in composition or mix,
markdowns, vendor chargebacks, damage, or, if such Inventory consists of Goods,
the price of which is ascertainable from, published by, or quoted by one or more
recognized exchanges, any decrease in any such exchange's price therefor.
 
"Maximum Credit" means, at any time of determination, the lesser of (i) the
Borrowing Base and (ii) the Aggregate Revolving Commitments.
 
"NOLV" means, as to any Property, the expected dollar amount to be realized at
an orderly, negotiated sale of such Property, net of all operating expenses,
commissions and other liquidation expenses, as determined by Administrative
Agent from time to time based on the most recent Qualified Appraisal of such
Property.
 
"NOLV Percentage" means, at any time of determination, with respect to any
Eligible Inventory and expressed as a percentage, the amount of the value of
such Eligible Inventory expected to be realized at an orderly, negotiated sale
of such Eligible Inventory, net of all operating expenses, commissions and other
liquidation expenses, divided by the value of such Eligible Inventory set forth
in Loan Parties' inventory perpetual listing prepared at a SKU level, as
determined by Administrative Agent from time to time based on the most recent
Qualified Appraisal stating the NOLV of such Eligible Inventory and, with
respect to the value of such Eligible Inventory, determined on the basis of the
lower of cost or retail (as applicable) and market, recognizing that different
categories of Inventory may have different NOLV Percentages, including, without
limitation, as a result of the impact of a category or categories being valued
at the lower of cost or market, while another category or categories may be
valued at the lower of retail or market.
 
"Overadvance" means, at any time of determination, the amount, if any, by which
the Aggregate Revolving Obligations exceed the Borrowing Base.
 
"Overadvance Loan" means a Base Rate Revolving Loan or, to the extent any such
Overadvance Loan constitutes a Swingline Loan, an LIR Revolving Loan made when
an Overadvance exists or is caused by the funding thereof.
 
"Permitted Discretion" means a determination made in good faith and in the
exercise of reasonable business judgment (from the perspective of a secured,
asset-based lender extending credit of similar amounts and types to similar
businesses, considered without regard to any course of dealing).
 
"Permitted Location" shall have the meaning given such term in the Security
Agreement.
 
"Pharmacy Receivables" shall have the meaning given such term in the Security
Agreement.
 
"Pharmacy Script" shall have the meaning given such term in the Security
Agreement.
 
 
-11-

--------------------------------------------------------------------------------

 
"Pharmacy Scripts Availability" means, at any time, ten percent (10%) of the
product of the average per-Pharmacy Script NOLV of Pharmacy Scripts based on the
most recent Qualified Appraisal thereof,  multiplied by (ii) the number of
Eligible Pharmacy Scripts for the period of twelve (12) calendar months most
recently ended.
 
"Qualified Appraisal" means, with respect to any Property, an appraisal of such
Property conducted in a manner and with such scope and using such methods as are
acceptable to Administrative Agent by an appraiser selected by, or acceptable
to, Administrative Agent, the results of which are acceptable to Administrative
Agent in all respects, all in the Permitted Discretion of Administrative Agent.
 
"Rent and Charges Reserve" means (a) with respect to any leased retail store
location, if the Inventory of a Loan Party located at such leased retail store
location is subject to the Lien of a Third Party arising by operation of law
that is pari passu or superior to the Lien of Administrative Agent, a reserve
equal to two months' rent at such leased retail store location, and (b) with
respect to any other location of a Loan Party, without duplication, an amount
determined from time to time by Administrative Agent in its Permitted Discretion
as a reserve for (i) rent, fees, Royalties, charges, and other amounts owing by
a Borrower to any Third Party, unless such Person has executed and delivered a
Third Party Agreement, and (ii) the amount of all accrued but unpaid or past due
rent, fees, Royalties, charges, or other amounts owing by a Borrower to Third
Parties.
 
"Reserves" means the sum of (without duplication) (a) the Inventory Reserve; (b)
the aggregate Rent and Charges Reserve; (c) the Bank Product Reserve; (d)
reserves for Royalties; (e) the aggregate amount of liabilities secured by Liens
upon any Collateral which are senior to Administrative Agent's Liens (but the
imposition of any such reserve shall not waive a Default or an Event of Default
arising therefrom); (f) reserves for price adjustments and damages, to the
extent such reserve relates to Accounts or Inventory included in Eligible Credit
Card Receivables, Eligible Pharmacy Receivables or Eligible Inventory, as
applicable, including returns, discounts, claims (including warranty claims),
credits, and allowances of any nature which are not paid pursuant to the
reduction of accounts; (g) reserves for special order goods and deferred
shipment sales, to the extent such reserve relates to Accounts or Inventory
included in Eligible Credit Card Receivables, Eligible Pharmacy Receivables or
Eligible Inventory, as applicable; (h) reserves for accrued but unpaid ad
valorem, excise, and personal property tax liability and for sale, use, or
similar taxes; (i) reserves for accrued but unpaid interest on the Obligations;
(j) reserves for any portion of the Obligations which Administrative Agent or
any Lender pays in accordance with authority granted in any Loan Document
(except to the extent such payment is made with the proceeds of a deemed
Revolving Loan); (k) reserves for all customer deposits or other prepayments
held by a Borrower; (l) reserves to reflect events, conditions, contingencies,
or risks which, as determined by Administrative Agent, adversely affect, or
would have a reasonable likelihood of adversely affecting, either (i) the
Collateral, its value, or the amount that might be received by Administrative
Agent from the sale or other disposition or realization upon such Collateral;
(ii) the obligations or liabilities of any Loan Party; or (iii) the Liens and
other rights of Administrative Agent or any other Secured Party in the
Collateral (including the enforceability, perfection, and priority thereof);
(m) reserves to reflect Administrative Agent's belief that any collateral report
or financial information furnished by or on behalf of a Loan Party to
Administrative Agent is or may have been incomplete, inaccurate, or misleading
in any material respect; (n) reserves in respect of any state of facts which
Administrative Agent determines constitutes a Default or an Event of Default;
(o) reserves to reflect testing variances identified as part of Administrative
Agent's periodic field examinations or to adjust the value of any Inventory or
Pharmacy Scripts based on the results of, or failure to obtain, a Qualified
Appraisal; and (p) such other reserves that Administrative Agent may establish
from time to time for such purposes as Administrative Agent shall deem necessary
in its Permitted Discretion.  Except to the extent otherwise qualified (either
in this definition or any related definition used in this definition) or
otherwise expressly provided in this Addendum, Administrative Agent may
implement Reserves and establish the amounts thereof (from time to time) in its
Permitted Discretion.  Administrative Agent may establish Reserves as a
percentage of any applicable amount or as an amount of money.
 
 
-12-

--------------------------------------------------------------------------------

 
"Royalties" means all royalties, fees, expense reimbursement and other amounts
payable by a Borrower under a License.
 
"Specified Value" means, for any Hedging Agreement and on any date of
determination, an amount equal to:
 
(a)            in the case of a Hedging Agreement documented pursuant to an ISDA
Master Agreement, the amount, if any, that would be payable by any Person to its
counterparty to such Hedging Agreement, as if (i) such Hedging Agreement were
being terminated early on such date of determination and (ii) such Person was
the sole "Affected Party" (as such term is defined and used in such ISDA Master
Agreement);
 
(b)            in the case of a Hedging Agreement traded on an exchange, the
mark-to-market value of such Hedging Agreement, which will be the unrealized
loss, if any, on such Hedging Agreement to the Loan Party or Subsidiary which is
party to such Hedging Agreement, based on the settlement price of such Hedging
Agreement on such date of determination; or
 
(c)            in all other cases, the mark-to-market value of such Hedging
Agreement, which will be the unrealized loss, if any, on such Hedging Agreement
to such Loan Party or Subsidiary as the amount, if any, by which (i) the present
value of the future cash flows to be paid by such Person exceeds (ii) the
present value of the future cash flows to be received by such Person, in each
case pursuant to such Hedging Agreement.
 
"Third Party" shall have the meaning given such term in the Security Agreement.
 
"Third Party Agreement" shall have the meaning given such term in the Security
Agreement.
 
"Third Party Payor" shall have the meaning given such term in the Security
Agreement.
 
Section 3.                          Making of Revolving Loans.  No Lender shall
have any obligation to honor any request for a Revolving Loan if doing so would
cause the Aggregate Revolving Obligations to exceed the lesser of (a) the
Borrowing Base and (b) the Aggregate Revolving Commitments.
 
Section 4.                          Overadvances.
 
(a)            Any Overadvance shall (i) be immediately due and payable on
demand and, once paid to Administrative Agent, shall be applied, first, to the
payment of any Swingline Loans; second, to all other Revolving Loans which are
Base Rate Loans or LIR Loans; third to Revolving Loans which are LIBOR Loans;
and, fourth, to Cash Collateralize the LC Obligations; (ii) constitute
Obligations secured by the Collateral; and (iii) be entitled to all benefits of
the Loan Documents.
 
(b)            Unless otherwise directed in writing by the Required Lenders,
Administrative Agent may require Lenders to honor requests by Borrowers for
Overadvance Loans (in which event, and notwithstanding anything to the contrary
set forth in this Addendum or the Credit Agreement, Lenders shall continue to
make Revolving Loans up to their Pro Rata Share of the Revolving Commitments)
and to forbear from requiring Borrowers to cure an Overadvance, if (1) the
Overadvance does not continue for a period of more than thirty (30) consecutive
days, following which no Overadvance exists for at least thirty (30) consecutive
days before another Overadvance exists, (2) the aggregate amount of the
Revolving Credit Exposure outstanding at any time does not exceed the aggregate
of the Revolving Commitments at such time or any individual Lender's Revolving
Credit Exposure does not exceed such Lender's Revolving Commitment, (3) the
Overadvance does not exceed five percent (5%) of the Borrowing Base, and (4) the
sum of all Overadvances plus all Protective Advances (as defined in the Security
Agreement) does not exceed ten percent (10%) of the Borrowing Base.  In no event
shall any Borrower or any other Loan Party be deemed to be a beneficiary of this
Section 4 or authorized to enforce any of the provisions of this Section 4.
 
 
-13-

--------------------------------------------------------------------------------

 
 
(c)            Neither the funding of any Overadvance Loan nor the continued
existence of an Overadvance shall constitute any waiver by Administrative Agent
or any Lender of any Event of Default which may exist at the time any
Overadvance Loan is made or which is caused thereby.  Each Lender's obligations
under this Section 4 are absolute, unconditional, and irrevocable and are not
subject to any counterclaim, setoff, defense, qualification, or exception, and
each Lender shall perform such obligations, as applicable, regardless of whether
the Commitments have terminated, an Overadvance exists or any condition
precedent to the making of Loans has not been satisfied.
 
Section 5.                          Credit Card Receivables and Pharmacy
Receivables.  In determining which Accounts and General Intangibles are Eligible
Credit Card Receivables and Eligible Pharmacy Receivables, respectively,
Administrative Agent may rely on all statements and representations made by
Borrowers with respect thereto.  Borrowers represent and warrant that, with
respect to each Account or General Intangible, as applicable (and, to the extent
applicable, the Account Debtor related thereto), at the time such Account or
General Intangible, as applicable, is included as an Eligible Credit Card
Receivable or an Eligible Pharmacy Receivable, as applicable, in a Borrowing
Base Certificate, that:
 
(a)            such Account or General Intangible, as applicable, satisfies in
all material respects all of the requirements of an Eligible Credit Card
Receivable or an Eligible Pharmacy Receivable, as applicable, set forth in the
applicable definition thereof;
 
(b)            such Account or General Intangible, as applicable, is, in all
respects, genuine, and enforceable in accordance with its terms except for such
limits thereon arising from bankruptcy and similar laws relating to creditors'
rights;
 
(c)            such Account or General Intangible, as applicable, arises out of
a completed, bona fide sale and delivery of Goods or rendering of services in
the Ordinary Course of Business, substantially in accordance with any purchase
order, contract, or other document relating thereto;
 
(d)            such Account or General Intangible, as applicable, is for a sum
certain shown on the invoice covering such sale or rendering of services (or a
schedule thereto) and will mature as stated in such invoice;
 
(e)            a true and complete copy of the invoice relating to such Account
or General Intangible, as applicable, has been furnished to Administrative Agent
(but only to the extent Administrative Agent has requested a copy of such
invoice);
 
(f)            such Account Debtor absolutely owes such Account or General
Intangible, as applicable, without contingency in any respect;
 
(g)            no extension, compromise, settlement, modification, credit,
discount, allowance, deduction, or return has been authorized with respect to
such Account, except discounts or allowances granted in the Ordinary Course of
Business that are reflected on the face of the invoice related thereto and in
the reports submitted to Administrative Agent hereunder;
 
-14-

--------------------------------------------------------------------------------

 
(h)            such Account or General Intangible, as applicable, is not subject
to any offset, Lien (other than Administrative Agent's Lien), deduction,
defense, dispute, counterclaim, or other adverse condition except as arising in
the Ordinary Course of Business;
 
(i)            no purchase order, agreement, document, or Applicable Law
restricts assignment of such Account or General Intangible, as applicable, to
Administrative Agent (regardless of whether, under the UCC, the restriction is
ineffective), and the applicable Borrower is the sole payee or remittance party
shown on the invoice;
 
(j)            to Borrowers' knowledge, (i) there are no facts, events, or
circumstances that are reasonably likely to impair the validity, enforceability,
or collectibility of such Account or General Intangible, as applicable, or
reduce the amount payable, or delay payment, thereunder; (ii) the related
Account Debtor had the capacity to contract when such Account or General
Intangible, as applicable, arose, continues to meet the applicable Borrower's
customary credit standards, is Solvent, is not contemplating or subject to an
Insolvency Proceeding, and has not failed or suspended or ceased doing business;
and (iii) there are no proceedings or actions threatened or pending against such
Account Debtor that could reasonably be expected to have a material adverse
effect on such Account Debtor's financial condition;
 
(k)            there are no written or oral agreements or understandings between
any Borrower and the related Account Debtor for the Account Debtor to make any
payment on such Account or General Intangible, as applicable, in any manner
inconsistent with the terms of this Addendum or the other Loan Documents; and
 
(l)            none of the transactions giving rise to such Account or General
Intangible, as applicable, violate any Applicable Law, all documentation
relating thereto is legally sufficient under such Applicable Law, and all such
documentation is legally enforceable in accordance with its terms.
 
Section 6.                          Inspections; Appraisals.  Until Payment in
Full of the Obligations, each Loan Party shall, and shall cause each Subsidiary
to, as applicable, reimburse Administrative Agent for all charges, costs, and
expenses of Administrative Agent and its agents (a) once per Loan Year, if an
Event of Default has not occurred at any time during such Loan Year and Excess
Availability has not fallen below the greater of (x) twenty-five percent (25%)
of the Aggregate Revolving Commitments and (y) $56,250,000 at any time during
such Loan Year, and (b) twice per Loan Year, if an Event of Default has not
occurred at any time during such Loan Year but Excess Availability has fallen
below the greater of (x) twenty-five percent (25%) of the Aggregate Revolving
Commitments and (y) $56,250,000 at any time during such Loan Year, in each case,
in connection with (i) field examinations of any Borrower or Subsidiary's books
and records or any other financial or Collateral matters as Administrative Agent
deems appropriate and (ii) appraisals of Inventory and Pharmacy Scripts;
provided, however, that there shall be no limit on the frequency of field
examinations or appraisals reimbursed by Borrowers if any Event of Default
exists.  Subject to and without limiting the foregoing, Borrowers specifically
agree to pay the standard charges of Administrative Agent's internal field
examination group (including Administrative Agent's then standard per-person
charges for each day that an employee or agent of Administrative Agent or its
Affiliates is engaged in any field examination activities).  This Section 6
shall not be construed to limit Administrative Agent's right to conduct field
examinations, obtain appraisals at any time in its discretion, or use third
parties for such purposes at Lenders' expense.
 
Section 7.                          Borrowing Base Reporting; Financial and
Other Information.  Until Payment in Full of the Obligations, Borrowers shall
deliver a fully completed and executed Borrowing Base Certificate to
Administrative Agent no later than the 20th day of each Fiscal Month, prepared
as of the end of the immediately preceding Fiscal Month; provided that, if
Excess Availability is less than the greater of (x) fifteen percent (15%) of the
Commitments and (y) $33,750,000 or an Event of Default exists, Administrative
Agent shall be entitled to require Borrowers to deliver fully completed and
executed Borrowing Base Certificates to Administrative Agent at greater
frequency and as of the end of such periods as Administrative Agent may require
from time to time.  Borrowers shall attach the following to each Borrowing Base
Certificate (if Borrowing Base Certificates are then required to be delivered on
a monthly basis) or each Borrowing Base Certificate specified from time to time
by Administrative Agent (if Borrowing Base Certificates are then required to be
delivered on a basis more frequently than monthly), each of which shall be in
form and substance satisfactory to Administrative Agent and certified by a
Responsible Officer of Borrower Agent to be complete and accurate and in
compliance with the terms of this Addendum and the other Loan Documents:
 
 
-15-

--------------------------------------------------------------------------------

 
 
(a)              Accounts Receivable Reports. If requested by Administrative
Agent, a report (in form and substance satisfactory to Administrative Agent)
listing (A) all of Borrowers' Accounts, Eligible Credit Card Receivables and
Eligible Pharmacy Receivables as of the last Business Day of the applicable
reporting period; (B) the amount, age, invoice date and due date of each Account
on an original invoice and due date aging basis and showing all discounts,
allowances, credits, authorized returns, and disputes; (C) the name and mailing
address of each Account Debtor; (D) if requested by Administrative Agent from
time to time, copies of all or a portion of the documents underlying or relating
to Borrowers' Accounts; and (E) such other information regarding Borrowers'
Accounts which Administrative Agent may reasonably request from time to time
(each, an "Accounts Receivable Report").
 
(b)            Inventory Reports.  If requested by Administrative Agent, a
report (in form and substance satisfactory to Administrative Agent) listing (A)
all of Borrowers' Inventory and all Eligible Inventory as of the last Business
Day of the applicable reporting period; (B) the type, cost, and location of all
such Inventory; (C) all of such Inventory which constitutes returned or
repossessed Goods; (D) all Inventory which has not been timely sold in the
Ordinary Course of Business; (E) all Inventory which is not located at Property
owned or leased by a Borrower or that is in possession of any Person other than
a Borrower and a description of the reason why such Inventory is so located or
in the possession of such other Person; and (F) such other information regarding
Borrowers' Inventory as Administrative Agent may reasonably request from time to
time (each, an "Inventory Report").
 
 
(c)            Accounts Payable Reports.  If requested by Administrative Agent,
a report (in form and substance satisfactory to Administrative Agent) listing
(A) each of Borrowers' accounts payable; (B) the number of days which have
elapsed since the original date of invoice of such account payable; (C) the name
and address of each Person to whom such account payable is owed; and (D) such
other information concerning Borrowers' accounts payable as Administrative Agent
may reasonably request from time to time (each, an "Accounts Payable Report").
 
Section 8.                          [Reserved].
 
Section 9.                          Cash Management; Deposit Accounts.  Until
Payment in Full of the Obligations, each Loan Party shall:
 
(a)            on or before June 30, 2017 (or such later date as may be agreed
to by Administrative Agent in its discretion) (the "Collection Account
Establishment Date"), (i) establish Collection Accounts and lockboxes related
thereto and, thereafter, maintain each such Collection Account and lockbox and
(ii) direct all of Borrowers' Account Debtors to make all payments on Accounts
to a Collection Account (if made electronically) or lockbox (if in the form of a
tangible Payment Item);
 
(b)            (i) hold in trust for Administrative Agent and promptly (but, in
any event, on the Business Day immediately following its receipt thereof) (x)
deposit into a Controlled Account or (y) from and after the Collection Account
Establishment Date, forward to a lockbox or deposit into a Collection Account
all tangible Payment Items and cash such Loan Party receives on account of the
payment of any of such Loan Party's Accounts, Credit Card Receivables or
Pharmacy Receivables or as Proceeds of any Inventory or other Collateral; and
(ii) with respect to each Deposit Account for an individual retail store
location, promptly cause such tangible Payment Items and cash to be transmitted
at least once per Business Day to (x) a Controlled Account or (y) from and after
the Collection Account Establishment Date, a Collection Account, to the extent
that the balance in any such Deposit Account for an individual retail store
location exceeds $3,000 on such Business Day;
 
 
-16-

--------------------------------------------------------------------------------

 
(c)            to the extent requested by Administrative Agent from time to
time, take all actions requested by Administrative Agent to establish
Administrative Agent's Control over any of Loan Parties' Deposit Accounts; and
 
(d)            (i) on or before April 28, 2017 (or such later date as may be
agreed to by Administrative Agent in its discretion), exercise commercially
reasonable efforts to cause each Credit Card Issuer to enter into a Third Party
Agreement with respect to each Credit Card Agreement in existence as of the
Third Amendment Effective Date and (ii) (x) promptly (but, in any event, within
two (2) Business Days) after any Borrower's entering into any Credit Card
Agreement after the Third Amendment Effective Date, provide notice of such
agreement to Administrative Agent, together with a true and complete copy of
such Credit Card Agreement, the name and address of such applicable Credit Card
Issuer, and such other information regarding the same as Administrative Agent
may request from time to time and (y) upon Administrative Agent's request,
exercise commercially reasonable efforts to cause such Credit Card Issuer to
enter into a Third Party Agreement; provided that Loan Parties' compliance with
the terms of this clause (d) shall not diminish Administrative Agent's rights to
establish a Reserve for any Credit Card Agreement.
 
Notwithstanding anything to the contrary set forth in Section 9(a), (b) or (c),
Administrative Agent shall not exercise dominion over any Collection Account or
related lockbox unless an Account Control Period exists.  During an Account
Control Period, the collected balance in the Collection Accounts as of the end
of each Business Day shall, at the beginning of the next Business Day, be
applied, first, to the principal balance of the Revolving Loans (unless such
funds are otherwise required to be applied to some other portion of the
Obligations in accordance with the Credit Agreement) and then, to other
Obligations, as determined by Administrative Agent.  Each Loan Party irrevocably
waives the right to direct the application of any Payment Items or Proceeds of
Collateral during an Account Control Period and agrees that Administrative Agent
shall have the continuing, exclusive right during an Account Control Period to
apply, reverse and reapply the same against the Obligations, in such order or
manner as Administrative Agent deems advisable.
 
Section 10.                          Financial Covenant.  Until Payment in Full
of the Obligations, Borrowers shall maintain at all times Excess Availability of
at least the greater of (i) $22,500,000 and (ii) ten percent (10%) of the
Aggregate Revolving Commitments.
 
Section 11.                          Commitment Fees.  Borrowers agree to pay to
Administrative Agent for the account of each Lender, on the first day of each
calendar month and on the Revolving Commitment Termination Date, in arrears, a
commitment fee in an amount equal to (i) prior to the Third Amendment Effective
Date, 0.20% per annum and (ii) on and after the Third Amendment Effective Date,
0.375% per annum, in each case, times the average amount by which the Aggregate
Revolving Commitments exceeded the Aggregate Revolving Obligations (other than
Swingline Loans) on each day during the immediately preceding calendar month.
 
 
-17-

--------------------------------------------------------------------------------

 
Section 12.                          Certain Agreements.  No Loan Party will,
and will not permit any of its Subsidiaries to, (a) permit any Material Contract
to be cancelled or terminated before its stated maturity or expiration date
unless such Loan Party or Subsidiary, as applicable, procures a replacement
contract acceptable to Administrative Agent in its Permitted Discretion; (b)
amend, restate, supplement, or otherwise modify any Material Contract; (c)
default in any material respect in the performance under any Material Contract;
or (d) agree to or accept any waiver thereunder which would adversely affect the
rights of any Secured Party; provided that nothing in this Section 12 shall
prohibit the repayment, prepayment, retirement, or extinguishment of any
Indebtedness, to the extent the same is otherwise permitted under this Addendum,
the Credit Agreement and the other Loan Documents.
 
Section 13.                          Borrowing Base Eligibility.  After the
occurrence of the Borrowing Base Trigger Event, in connection with any
Acquisition (whether by purchase of Capital Stock, merger, or purchase of
Property and whether in a single transaction or a series of transactions) by a
Loan Party for which the aggregate amount of cash and non-cash consideration
(including all cash and Indebtedness, including contingent obligations, incurred
or assumed and the maximum amount of any earnout or similar payment in
connection therewith (whether or not actually earned)) is equal to or in excess
of $10,000,000, Administrative Agent shall have the right to determine in its
Permitted Discretion which Property so acquired shall be included in the
Borrowing Base (subject to the provisions of the definitions of "Borrowing
Base", "Eligible Credit Card Receivables", "Eligible Pharmacy Receivables",
"Eligible Inventory" and "Eligible Pharmacy Scripts" and any other provisions of
this Addendum and the other Loan Documents applicable to the computation and
reporting of the Borrowing Base).  In connection with such determination,
Administrative Agent may obtain, at Loan Parties' expense, such appraisals,
field exams and other assessments of such assets as it may deem desirable and
all such appraisals, field exams and other assessments shall be paid for by Loan
Parties; provided that in no event shall the purchased Property be included in
the Borrowing Base until Administrative Agent has completed applicable
appraisals, field exams and other assessments in form and substance satisfactory
to Administrative Agent with respect to such Property.  For the avoidance of
doubt, such appraisals, field exams and other assessments shall be in addition
to the appraisals, field exams and other assessments at Loan Parties' expense as
set forth in Section 6.  After the occurrence of the Borrowing Base Trigger
Event, in connection with any Acquisition (whether by purchase of Capital Stock,
merger, or purchase of Property and whether in a single transaction or a series
of transactions) by a Loan Party for which the aggregate amount of cash and
non-cash consideration (including all cash and Indebtedness, including
contingent obligations, incurred or assumed and the maximum amount of any
earnout or similar payment in connection therewith (whether or not actually
earned)) is less than $10,000,000, all Property so acquired shall be included in
the Borrowing Base, subject to the provisions of the definitions of "Borrowing
Base", "Eligible Credit Card Receivables", "Eligible Pharmacy Receivables",
"Eligible Inventory" and "Eligible Pharmacy Scripts" and any other provisions of
this Addendum and the other Loan Documents applicable to the computation and
reporting of the Borrowing Base.
 
Section 14.                          Amendments.  Without the prior written
consent of all Lenders (except a Defaulting Lender), no amendment or
modification to this Addendum shall be effective that would increase the advance
rates or amend the definition of "Borrowing Base" (or any defined term used in
such definition) if the effect of such amendment is to increase borrowing
availability.  This Section 14 does not confer any rights or benefits upon Loan
Parties or any other Person, and no Loan Party shall have any standing to
enforce this Section 14.
 
Section 15.                          Severability.  Wherever possible, each
provision of this Addendum shall be interpreted in such manner as to be valid
under Applicable Law.  To the extent any such provision is found to be invalid
or unenforceable under Applicable Law in a given jurisdiction, then (a) such
provision shall be ineffective only to such extent; (b) the remainder of such
provision and the other provisions of this Addendum shall remain in full force
and effect in such jurisdiction; and (c) such provision shall remain in full
force and effect in any other jurisdiction.
 
-18-

--------------------------------------------------------------------------------

 
 
Section 16.                           Cumulative Effect; Conflict of Terms. The
parties acknowledge that different provisions of this Addendum may contain
requirements, limitations, restrictions, or permissions relating to the same
subject matter and, in such case, all of such provisions shall be deemed to be
cumulative (rather than instead of one another) and must be satisfied or
performed, as applicable. Except as otherwise provided in another Loan Document
(by specific reference to the applicable provision of this Addendum), to the
extent any provision contained in this Addendum conflicts directly with any
provision in another Loan Document, then the provision in this Addendum shall
control.
 
Section 17.                          Counterparts.  This Addendum and any
amendments, waivers, or consents relating hereto may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original, and
all of which when taken together shall constitute but one and the same
instrument.
 
Section 18.                          Fax or Other Transmission.  Delivery by one
or more parties hereto of an executed counterpart of this Addendum via
facsimile, telecopy or other electronic method of transmission pursuant to which
the signature of such party can be seen (including Adobe Corporation's Portable
Document Format or PDF) shall have the same force and effect as the delivery of
an original executed counterpart of this Addendum.  Any party delivering an
executed counterpart of this Addendum by facsimile, telecopy or other electronic
method of transmission shall also deliver an original executed counterpart, but
the failure to do so shall not affect the validity, enforceability, or binding
effect of this Addendum.
 
Section 19.                          Governing Law.  THIS ADDENDUM, UNLESS
OTHERWISE SPECIFIED BY THE TERMS HEREOF OR UNLESS THE LAWS OF ANOTHER
JURISDICTION MAY, BY REASON OF MANDATORY PROVISIONS OF LAW, GOVERN THE
PERFECTION, PRIORITY, OR ENFORCEMENT OF SECURITY INTERESTS IN THE COLLATERAL,
SHALL BE GOVERNED BY THE LAWS OF THE STATE OF GEORGIA, WITHOUT GIVING EFFECT TO
ANY CONFLICT OF LAW PRINCIPLES OR OTHER RULE OF LAW WHICH WOULD CAUSE THE
APPLICATION OF THE LAW OF ANY JURISDICTION OTHER THAN THE LAWS OF THE STATE OF
GEORGIA (BUT GIVING EFFECT TO FEDERAL LAWS RELATING TO NATIONAL BANKS).
 
Section 20.                          Submission to Jurisdiction.  EACH LOAN
PARTY HEREBY CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF GEORGIA AND THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT
OF GEORGIA, IN RESPECT OF ANY PROCEEDING, DISPUTE, OR LITIGATION BASED ON, OR
ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS ADDENDUM OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), OR ACTIONS OF
ANY PARTY WITH RESPECT HERETO AND AGREES THAT ANY SUCH PROCEEDING, DISPUTE, OR
LITIGATION MAY BE BROUGHT BY IT IN SUCH COURTS.  WITH RESPECT TO SUCH COURTS,
EACH LOAN PARTY IRREVOCABLY WAIVES ALL CLAIMS, OBJECTIONS, AND DEFENSES IT MAY
HAVE REGARDING PERSONAL OR SUBJECT MATTER JURISDICTION, VENUE, OR INCONVENIENT
FORUM.  EACH PARTY HERETO WAIVES PERSONAL SERVICE OF PROCESS OF ANY AND ALL
PROCESS SERVED UPON IT AND IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN THE CREDIT AGREEMENT, SUCH SERVICE TO BE
EFFECTIVE AT THE TIME SUCH NOTICE WOULD BE DEEMED DELIVERED PURSUANT TO THE
CREDIT AGREEMENT.  Nothing herein shall limit the right of Administrative Agent
or any Lender to bring proceedings against any Loan Party in any other court,
nor limit the right of any party to serve process in any other manner permitted
by Applicable Law.  Nothing in this Addendum shall be deemed to preclude
enforcement by Administrative Agent of any judgment or order obtained in any
forum or jurisdiction.
 
 
-19-

--------------------------------------------------------------------------------

 
Section 21.                          Waivers; Limitation on Damages; Limitation
on Liability.
 
(a)            Waiver of Jury Trial.  TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH LOAN PARTY, BY EXECUTION HEREOF, KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY
WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED ON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS ADDENDUM OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), OR
ACTIONS OF ANY PARTY WITH RESPECT HERETO OR THERETO.  THIS PROVISION IS A
MATERIAL INDUCEMENT TO ADMINISTRATIVE AGENT, LC ISSUER, AND LENDERS TO ENTER
INTO AND ACCEPT THIS ADDENDUM.
 
(b)            Waiver of Certain Damages.  NO PARTY TO THIS ADDENDUM SHALL BE
RESPONSIBLE OR LIABLE TO ANY OTHER PARTY TO THIS ADDENDUM OR ANY SUCCESSOR OR
ASSIGNEE OF SUCH PERSON, OR ANY THIRD PARTY BENEFICIARY, OR ANY OTHER PERSON
ASSERTING CLAIMS DERIVATIVELY THROUGH ANY SUCH PARTY, FOR INDIRECT, PUNITIVE,
EXEMPLARY, SPECIAL, OR CONSEQUENTIAL DAMAGES AS A RESULT OF ANY TRANSACTION
CONTEMPLATED HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT.
 
(c)            Acknowledgement of Waivers.  Each Loan Party has reviewed the
foregoing waivers with its legal counsel and has knowingly and voluntarily
waived its jury trial and other rights following consultation with legal
counsel.  In the event of litigation, this Addendum may be filed as a written
consent to a trial by the court.
 
Section 22.                           Time is of the Essence. Time is of the
essence of this Addendum and the other Loan Documents.
 
Section 23.                          Amendment and Restatement.  Each of the
parties hereto acknowledges and agrees that this Addendum is an amendment and
restatement of the Addendum and intends that, by entering into and performing
their respective obligations hereunder, this transaction shall not constitute a
novation of or an accord and satisfaction of the Existing Addendum or the Credit
Agreement.
 
 
[SIGNATURES ON FOLLOWING PAGES.]
 
 
-20-

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, this Addendum has been executed and delivered under seal as
of the date set forth above.
 
 
BORROWERS:
 
 
 
 
FRED'S, INC., a Tennessee corporation,
 
as "Borrower Agent" and a "Borrower"
 
 
 
 
 
 
 
By:
   /s/ Rick Hans
 
Name:
   Rick Hans
 
Title:
   Chief Financial Officer
 
 
 
 
[CORPORATE SEAL]
 
 
 
 
 
 
 
FRED'S STORES OF TENNESSEE, INC.,
 
a Tennessee corporation, as a "Borrower"
 
 
 
     
 
By:
   /s/ Rick Hans
 
Name:
   Rick Hans
 
Title:
   Chief Financial Officer
 
 
 
 
[CORPORATE SEAL]
 
 
 
 
 
 
 
FRED'S DOLLAR STORE OF MCCOMB, INC.,
 
a Mississippi corporation, as a "Borrower"
 
 
 
 
 
 
 
By:
   /s/ Rick Hans
 
Name:
   Rick Hans
 
Title:
   Chief Financial Officer
 
 
 
 
[CORPORATE SEAL]
 
 
 
 
 
 
 
FRED'S CAPITAL FINANCE INC.,
 
a Delaware corporation, as a "Borrower"
 
 
 
 
 
 
  By:      /s/ Rick Hans   Name:     Rick Hans 
 
Title:
   Chief Financial Officer
 
 
 
  [CORPORATE SEAL]

 
 
 
[Signatures continue on following pages.]
 
 

--------------------------------------------------------------------------------

 
 
FRED'S CAPITAL MANAGEMENT COMPANY,
 
a Delaware corporation, as a "Borrower"
 
 
 
 
 
 
 
By:
   /s/ Rick Hans
 
Name:
   Rick Hans
 
Title:
   Chief Financial Officer
 
 
 
 
[CORPORATE SEAL]
 
 
 
 
 
 
 
NATIONAL PHARMACEUTICAL NETWORK,
 
INC., a Florida corporation, as a "Borrower"
 
 
 
 
 
 
 
By:
   /s/ Rick Hans
 
Name:
   Rick Hans
 
Title: 
   Chief Financial Officer
 
 
 
 
[CORPORATE SEAL]
              REEVES-SAIN DRUG STORE, INC.,    a Tennessee corporation, as a
"Borrower"               By:      /s/ Rick Hans   Name:     Rick Hans    Title: 
   Chief Financial Officer         [CORPORATE SEAL] 

 
 
 
[Signatures continue on following pages.]
 

 

--------------------------------------------------------------------------------

 
 
 
ADMINISTRATIVE AGENT, LC ISSUER AND
 
LENDERS:
 
 
 
 
REGIONS BANK, an Alabama bank,
 
as "Administrative Agent", "Swingline Lender",
 
"LC Issuer" and a "Lender"
 
 
 
 
 
 
 
By:
   /s/ Louis Alexander
  Name:     Louis Alexander
 
Title:
   Managing Director


 


[Signatures continue on following page.]
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
BANK OF AMERICA, N.A., a national banking
 
association, as a "Lender"
 
 
 
 
 
 
 
By:
   /s/ Roger Malouf
  Name:    Roger Malouf
 
Title:
   Director

 